Citation Nr: 0618994
Decision Date: 06/28/06	Archive Date: 01/31/07

DOCKET NO. 02-20 677                        DATE JUN 28 2006

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUES

1. Entitlement to service connection for fibroid uterus, to include claimed as a result of undiagnosed illness.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include claimed as a result of undiagnosed illness.

3. Entitlement to an initial evaluation in excess of 20 percent for lumbar strain and degenerative disc disease, status post lumbar fusion, for the period April 3, 1992, to November 20, 2000, and for the period commencing February 1,2001.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States



WITNESSES AT HEARINGS ON APPEAL

Veteran, her parents, her sister, her brother, R. E., and L. C.

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from July 1989 to April 1992, with service in Southwest Asia during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions in November 2000 and June 2001 by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA). In June 2004, the veteran testified at a Travel Board hearing. In November 2004, the Board remanded this case.

In the Board's remand, the Board determined that the veteran should be sent a statement of the case as to the issue of the propriety of the reduction of the evaluation for fatigue, memory loss, stuttering, and insomnia due to undiagnosed illness from 40 percent to 20 percent effective July 1,2004. According to a September 2005 VA Form 21-6789-E, this action had not been undertaken, but was being requested at that time.

The matter of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU), was referred to the RO for appropriate action, but that action has also not yet been undertaken.

The Board notes that additional evidence has been received at the Board without a waiver of initial RO jurisdiction. This evidence does not pertain to the issue of service connection for fibroid uterus.

- 2 



The issues of service connection for GERD, to include claimed as a result of undiagnosed illness, and entitlement to an initial evaluation in excess of 20 percent for lumbar strain and degenerative disc disease, status post lumbar fusion, for the period April 3, 1992, to November 20, 2000, and for the period commencing February 1, 2001 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The veteran served in the Persian Gulf.

2. The veteran has a diagnosed disorder of the uterus, fibroid uterus, and the medical evidence indicates that it is not attributable to service.

CONCLUSION OF LAW

Fibroid uterus, claimed on a direct basis and as an undiagnosed illness, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1117 . (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000. The VCAA provides, among other things, that the V A will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by the VA. The VCAA also requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

- 3 



Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3,2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim which include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Court also held that the VCAA notice on the disability rating and effective date elements must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Id. In November 2003 and November 2004, the
veteran was sent VCAA notification. The notice of VCAA did not predate initial adjudication of the claim. However, the claimant was provided notice which was
adequate. Following the notice, the September 2005 supplemental statement of the case constituted subsequent process. The claimant has not shown how the error was prejudicial. Moreover, the essential fairness of the adjudication was not affected. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on other grounds, No. 057157 (Fed. Cir. Apr. 5,2006). The claimant was provided VCAA content complying notice and proper subsequent VA process. See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). Although the 4th and 5th elements were not addressed at this time, the Board herein is not granting service connection; thus, that matter is moot with no prejudicial error as addressed below.

First, the VA has a duty under the VCAA to notify a claimant and any representative of the information and evidence needed to substantiate a claim. As noted, in this case, the claimant was provided notice by letters dated in November 2003 and in November 2004. These letters notified the claimant of the substance of the VCAA, including the type of evidence necessary to establish entitlement to the benefit sought and whether or not the claimant or VA bore the burden of producing or obtaining that evidence or information. Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially satisfied the notice requirements in this letter by: (1) informing the claimant about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the claimant about the information and evidence the VA would seek to provide; (3) informing the claimant about the information and evidence the claimant was expected to provide;

- 4 



and (4) requesting the veteran inform the RO of any information or evidence the claimant wanted the RO to obtain and requesting that the claimant provide copies of any private treatment records in the claimant's possession that pertained to the claim.

As noted, the claimant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection, but the claimant was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal. See Dingess, supra. Despite the inadequate notice provided to the veteran on these latter two elements, the Board finds no prejudice to the claimant in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby). In that regard, as the Board concludes below that the preponderance of the evidence is against the claimant's claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

Further, the Board observes that neither the claimant nor the representative has contended or argued that any defect or deficiency in the VCAA notice that may possibly be present has resulted in any prejudice in the adjudication of his appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No.
05-7157 (Fed. Cir. Apr. 5,2006).	Under these circumstances, the Board finds that
the notification requirements of the VCAA have been satisfied. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 51O3A. In the instant case, VA has made efforts to develop the record. VA and private medical records have been obtained. The veteran has been examined. The records satisfy 38 C.F.R. § 3.326. The Board finds that VA has done everything reasonably possible to assist the claimant. There

- 5 



is sufficient competent evidence of record to decide the claim, as set forth below. See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board concludes it should proceed, as specific notice as to what evidence the claimant could or should obtain has been provided in effect and no additional pertinent evidence was submitted. There is no indication that there is any additional relevant competent evidence to be obtained either by the VA or by the claimant, and there is no other specific evidence to advise him/her to obtain. See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.P.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). The claimant has had sufficient notice of the type of information needed to support the claim and the evidence necessary to complete the application. Therefore, the duty to assist and notify as contemplated by applicable provisions, including VCAA, has been satisfied.

As such, the Board finds that the development requirements of the VCAA have also
been met. VA has done everything reasonably possible to assist the claimant. In
the circumstances of this case, a remand would serve no useful purpose for the issues being decided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991 ) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. . App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). VA has satisfied its duties to notify and to assist the claimant in this case.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.
§§ 3.303, 3.304. In addition, a malignant tumor will be presumed to have been incurred in service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service. 38 U.S.C.A. §§ 1101,

- 6 



1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. However, in this case, the veteran did not have a malignant tumor.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 38 C.F.R. § 3.303(b). .

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability. Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty,

- 7 



and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, the veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Thus, while the veteran is competent to report symptoms, he does not have medical expertise. Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

Neither the Board nor the veteran is competent to supplement the record with unsubstantiated medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis. Cohen v. Brown, 10 Vet. App. 128 (1997).

In determining whether service connection is warranted for a disability , VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more following such service. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F .R. § 3.317; (3) which became manifest either during active military, naval or air service in the

- 8 



Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification. There must be a minimum of a 6-month period of chronicity. There must be no affirmative evidence that relates the undiagnosed illness to a' cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317.

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does
not apply. VAOPGCPREC 8-98.	.

The Board notes that the Persian Gulf War provisions of 38 U.S.C.A. § 1117 were recently amended, effective March 1,2002. In pertinent part, the new law provides that, in addition to chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.

The record reflects that the veteran had Persian Gulf service. The service medical records are negative for any complaints, findings, treatment, or diagnosis of a fibroid uterus. In July 1991, the veteran was treated for a yeast infection. At the time of a November 1991 medical board examination, the veteran reported a change in her menstrual cycle. However, physical examination revealed no abnormalities of the uterus.

Following separation from service, the veteran was afforded a VA examination in September 1992. No diagnosis of any uterus impairment was made. In October 1993, the veteran underwent an echogram after she had experienced three weeks of right greater than left pelvic pain. There were no masses felt on physical

- 9 



examination. The echogram showed no evidence of endometriosis or pelvic inflammatory disease. There was a small subserosal myoma. In December 1994, the veteran underwent a pelvic examination. The veteran had a normal pap smear. In February 1996, the veteran was afforded a VA examination. No diagnosis of any uterus impairment was made.

Beginning in April 1996, the veteran complained of pelvic pain. A pelvic ultrasound was normal. In December 1996, the veteran was diagnosed as having a fibroid uterus, severe dysmenorrhea. She chose to undergo removal of the fibroid. Thereafter, in December 1996, the veteran was admitted to Desert Samaritan Medical Center to undergo an exploratory laparotomy, myomectomy, right ovarian cystectomy, and subcutaneous fat biopsy. The veteran was diagnosed as having a fibroid uterus, pelvic pain, and corpus luteum cyst of the right ovary. The veteran reported that she had had right lower quadrant pain for approximately 3 years. She reported that the symptoms began after her return from the Persian Gulf. The biopsy testing revealed a uterus with leiomyoma.

In May 2005, the veteran was afforded a VA gynecological examination. It was noted that in October 1993, the veteran underwent a uterus ultrasound which had
revealed that the uterus was in normal position with a small, less than 2 centimeter fibroid, on the posterior aspect of the uterus. The examiner opined that a large fibroid was not shown in 1993, but a large fibroid was removed in 1996, which was not present during service. It was indicated that fibroids are caused by a genetic abnormality that occurred in a single cell in the uterus. To the examiner's knowledge, there was no reason to believe that fibroids, which were relatively common in women, would be related to or exacerbated by military service.

In correspondence of record and at her hearing, the veteran indicated that she was having continuous gynecological problems since service and had a fibroid removed after service.

The Board notes that the veteran's claimed uterus disorder has been diagnosed as fibroid uterus. In other words, she has fibroids of the uterus. She has a diagnosed disability. Accordingly, there is no basis for her claim that her uterus disorder is

- 10 



due to an undiagnosed illness occasioned by service in the Persian Gulf. In other words, the relevant competent medical evidence establishes that the veteran does not have an undiagnosed illness manifested by uterus symptoms. 38 U.S.C.A.
§ 1117; 38 C.F .R. § 3.317. As the veteran's claimed disorder has been diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.

Direct service connection must also be considered. However, service connection is not warranted in this case. The veteran first was diagnosed and treated for fibroid uterus after she was separated from service. Although the veteran attributed the onset and etiology to her Persian Gulf service, she is not medically qualified to do so, thus, her opinion is not competent. See Espiritu. VA sought a medical opinion in order to determine if the fibroid uterus was related to service. In May 2005, this opinion was rendered. The examiner reviewed the claims file, examined the veteran, and determined that there was no relationship between fibroid uterus and service. The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)

The veteran's opinion regarding the origin of her fibroid uterus has no probative value. The VA examiner's opinion is competent and supported by the record. Thus, this probative evidence establishes that fibroid uterus disability is not attributable to service.

Accordingly, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A.
§ 51 07 (b); 38 C.F .R. § 3.102. The preponderance is against the veteran's claim, and it must be denied.

ORDER

Service connection for fibroid uterus is denied.

- 11 



REMAND

In March 2006, the veteran and her representative submitted additional evidence to the Board in support of the claim for a higher evaluation for lumbar strain and degenerative disc disease, status post lumbar fusion. The veteran's representative indicated that the veteran was not waiving initial RO review of this evidence. Rather, the representative was requesting that this matter be remanded for the RO to review the additional evidence. In addition, the Board notes that during the pendency of this appeal, on March 3,2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506. Since this claim is being remanded, VCAA notification which complies with Dingess/Hartman as it pertains to disability ratings and effective dates should be issued.

With regard to entitlement to service connection for GERD, in the prior Board remand, the Board requested that the RO arrange for the veteran to be scheduled for an examination to determine the likely time of onset of her diagnosed GERD. The examiner was instructed to review the pertinent medical records in the claims file and a copy of this remand. The examination was conducted in April 2005. The examiner stated that Volume I of the claims file was unavailable for review and that the medical opinion, which was not favorable to the veteran, was based on Volume II of the claims file. In addition, the Board notes that at her personal hearing, the veteran referred to a June 2004 endoscopy. A copy of a report of that testing should be obtained.

The Board finds that the VA opinion is insufficient as the entire claims file was not reviewed per the Board's remand. See Stegall v. West, 11 Vet. App. 268 (1998). In light of the foregoing, this case must be remanded again for the actions set forth in the prior remand which are set forth below.

Accordingly, this matter is REMANDED for the following actions:

1. The AMC should review the record and ensure compliance with all notice and assistance requirements

- 12 



set forth in the VCAA and Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3,2006). The VCAA notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal.

2. Obtain and associate with the claims file a copy of the veteran's June 2004 endoscopy.

3. Schedule the veteran for a VA gastrointestinal examination. The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. Any indicated tests should be accomplished. The RO examiner should determine the likely time of onset of her diagnosed GERD. The examiner should respond to the following question: Is it more likely (greater than 50 percent probability), less likely (less than 50 percent probability) or at least as likely as not (50 percent probability) that the veteran's GERI) was present during her active service from July 1989 to April 1992 or is otherwise related to her military service? A rationale should be provided for the opinion expressed.

4. The AMC should then readjudicate the claims on appeal in light of all of the evidence of record to include the evidence submitted in March 2006. If any issue remains denied, the veteran should be provided with a supplemental statement of
the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto. Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 13 



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

- 14 



